ORDER
Tom Franklin appeals the dismissal of his suit for alleged racial discrimination and predatory lending by GMAC Mortgage Company and its CEO, David Applegate. Franklin asserts that the defendants targeted African-American customers like himself and charged them inflated interest rates on large loans procured by fraudulent appraisals. The district court dismissed the suit for improper venue because Franklin identified himself as a Texas resident and listed a non-Illinois (Iowa) address for both defendants.
On appeal Franklin does not develop any legal argument challenging the basis of the dismissal. A brief must contain “contentions and the reasons for them, with citations to the authorities and parts of the record on which the appellant relies.” Fed. R.App. P. 28(a)(9). Franklin’s brief instead merely reproduces the complaint almost verbatim without addressing venue. We construe pro se filings liberally, but even a pro se brief must contain more than a general assertion of error. Correa v. White, 518 F.3d 516, 517-18 (7th Cir.2008); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001).
DISMISSED.